Title: From George Washington to Alexander McDougall, 12 July 1781
From: Washington, George
To: McDougall, Alexander


                  
                     
                     Dear SirHead Quarters 12th July 1781.
                  
                  I have recd your favor of the 10th You will be pleased to let me have, as quick as possible, a Return of the Troops at West Point and its dependencies, as I want to ascertain our total Strength.
                  If you will make me acquainted with the names of the prisoners under sentence and the Regiments to which they belong, I will endeavour to find out the Judgments against them and either have them put in execution or have them released.  I am Dear Sir Yr most obt Servant
                  
                     Go: Washington
                  
               